PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of					:
Rosenkrans, et al.					:
Application No. 16/880,175				:	DECISION ON PETITION
Filing Date: May 21, 2010 				:
Attorney Docket No. 50287US07;
67097-778PUS7					
		

This is a decision on the petition under 37 CFR 1.137(a), filed January 12, 2022, to revive the above-identified application.

It is noted that the present petition is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Theodore W. Olds III appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she is acting on. 

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fee on or before 
November 23, 2021, as required by the Notice of Allowance and Fee(s) Due, mailed August 23, 2021. Accordingly, the application became abandoned on May 14, 2019. The Office mailed a Notice of Abandonment on December 8, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the issue fee payment of $1200.00, (2) the petition fee in the amount of $2100.00, and (3) a proper statement of unintentional delay.

The application is being forwarded to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision may be directed to Paralegal Specialist Debra Wyatt at (571)272-3621.

/DEBRA WYATT/Paralegal Specialist, OPET